•   AO 245B (Rev. 02/08/2019) Judgment in a Crimina1 Petty Case (Modified)                                                               Page 1 of 1
                                                                                                                                                       /0

                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         v.                                      (For Offenses Committed On or After November 1, 1987)


                          Angel Hernandez-Ruiz                                   Case Number: 3:20-mj-20562

                                                                                Holl S Hano
                                                                                Defendant's Attorne


    REGISTRATION NO. 94976298
    THE DEFENDANT:
                                                                                                                 MAR 1 2 2020
     IZl pleaded. guilty to count( s) __c_l_:_of:._C_:__:_om=p=la=in::::t__:__ _ _ _ _ _ _ _--'--+.=-~~~~W:?-%&-~~"""'r..-1
    ·0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                           Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

     •   The defendant has been found not guilty on count( s)
                                                                             ---------'-------------
     •   Count(s) - - - - - - - - - - - - - - ~ - - - dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term~

                                 ~-TIME SERVED                               • ________ days
    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
     •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 12, 2020
                                                                              Date of Imposition of Sentence


    Recoived      W
                 DUSM
                                                                              Jvlicliae{J. Seng
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                    3:20-mj-20562
